Gerald Tyrone Turner v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-051-CR
No. 10-02-052-CR

     GERALD TYRONE TURNER,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the 382nd District Court
Rockwall County, Texas
Trial Court Nos. 2-00-339 and 2-00-340
                                                                                                                
                                                                                                         
DISSENTING OPINION
                                                                                                                

      This is the second motion to withdraw that has been filed by counsel.  The first was denied
by the Fifth Court of Appeals before this case was transferred to this court.  The motion was
denied because it was defective.  This motion is also defective.  Counsel does not assert that
Turner has been notified of his right to object to the motion.  Tex. R. App. P. 6.5.
      Further, the motion offers no reason that the motion should be granted.  While it does assert
that Turner is indigent, it does not assert that Counsel has not already been paid for the services
or that there is some compelling reason that counsel should be released from his agreement to
represent Turner.
      The motion also erroneously asserts that granting the motion will not work a delay.  It already
has caused a delay and ordering this cause abated will cause further delay.  According to the
motion, the trial court is waiting on our decision on the motion to withdraw before the trial court
acts on the motion to appoint counsel.  We are now waiting on the trial court before we decide the
motion.
      I would deny the motion and order retained counsel to prepare and file appellant’s brief, thus
compelling counsel to deal with the situation he has created.  Because the majority does not, I
respectfully dissent.
      The issue of a free record is not currently before us.  I would not address it and do not join
the majority’s discussion related thereto.

                                                                         TOM GRAY
                                                                         Justice

Dissenting opinion delivered and filed April 24, 2002
Publish